DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 
 

Disposition of Claims
Claims 1-22 are pending in the application.  Claim 14 is withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1, 15, 16 and 22, filed on 4/10/2020, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 15 and 16, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification does not appear to provide support for “wherein the cellulose-based abrasive backer…is dimensionally stable.”  In addition, although applicant’s specification provides support for laminates having improved toughness, strength, and tear resistance for hardwood fiber sheets compared to softwood fiber sheets, the specification does not appear to provide support for the claimed limitation “calendered prior to curing the saturated nonwoven web to improve toughness, strength, and tear resistance of the cellulose based abrasive backer.”  For instance, although applicant discloses unexpected toughness, strength, and tear resistance, the examiner notes that all of applicant’s samples in Fig. 7 were calendered and .

Claim 1, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “each ply sheet, comprising,” which is unclear.
Claim 1 recites the limitation “at least one of the saturated nonwoven web,” which is unclear.  
Claim 1 recites the limitation “dimensionally stable,” which makes the claim vague.  The term is not an art-recognized term, and the Specification fails to delineate what the term may embrace as to meaning.

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10-13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US PGPUB 2003/0135181), with evidence from Encyclopedia.com.
Regarding claims 1-6 and 10-11, Chen teaches a paper web (a cellulose-based abrasive backer as claimed) that can be stacked and bonded to form a sponge-like pad for cleaning and other wiping and polishing applications (see Abstract, [0119] and [0127]).  Chen 
With regard to the claimed limitations of an abrasive backer and of a top coating on the first surface of the saturated nonwoven web, Chen teaches that abrasive materials (e.g., meltblown materials or photocurable resins) may be formed directly on the surface of one or both of the outer-most tissue plies (paper webs) that form the sponge-like pad (Abstract, [0007], [0077], [0100] and claims 26 and 64-66).  Chen further teaches that additional materials and functional layers or components can be coated onto one or both surfaces of a web, and adhesives or binding material can be used for interply bonding (see [0177]-[0188] and [0192]).  In addition, or in the alternative, Chen teaches that the sponge-like pad can include a water-impervious barrier material such as a film, which may be placed on one side of the pad, may pass through a portion of the pad, or may be used as a cover material on one or both sides of the pad (see [0104]-[0105]; also see [0088] and Fig. 2).  
With regard to the claimed limitation “wherein the saturated nonwoven web comprises a cured saturant composition and a nonwoven web of fibers, wherein the fibers consist essentially of 80 wt% to 96 wt% cellulosic fibers and 4 wt% to 20 wt% synthetic polyester fibers, wherein about 80 wt% to 100 wt% of the cellulosic fibers within the nonwoven web are hardwood fibers,” Chen teaches that the fibrous web is generally a random plurality of papermaking fibers that can optionally be joined together with a binder, such as through impregnation with a liquid binder system that can be cured (see [0125], [0174], lines 1-4 of [0192], [0177] and [0184]; also see [0148]-[0149] and [0154]-[0155]).  Chen teaches that papermaking fibers include all known cellulosic fibers or fiber mixes, wherein suitable fibers include nonwoody fibers, softwood fibers and hardwood fibers, and wherein a portion of the fibers, such as up to 50% or less by dry weight, or from about 5% to about 30% by dry weight, can be synthetic fibers such as polyester fibers and the like ([0019]).  Chen further teaches that, in one embodiment, the fibers may be 
Thus, Chen teaches fiber weight percentages that overlap with the claimed weight percentages (e.g., a fibrous web comprising 50, 60 or 80% or greater hardwood fibers and up to 50% or 5-30% wt% synthetic polyester fibers).   
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined predominant amounts of hardwood fibers (about 50, 60 or 80% hardwood or greater) with amounts of synthetic polymer fibers up to 50% or from about 5% to about 30% by dry weight, in order to obtain specific embodiments of all known cellulosic fiber mixes of “papermaking fibers” as taught and as defined by Chen (see [0019] and [0125]).
With regard to the claimed limitation “wherein the saturated nonwoven web is calendered prior to curing the saturated nonwoven web,” Chen teaches that reel calendering or subsequent off-line calendering can be used to improve the smoothness and softness of the basesheet ([0036], [0135] [0138] and [0193]).   The examiner notes that the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
With regard to the claimed limitations “to improve toughness, strength, and tear resistance of the cellulose based abrasive backer,” and “wherein the cellulose-based abrasive backer exhibits a toughness per unit density of 700 or greater,” the examiner notes that applicant has provided at paragraphs [0037]-[0046], [0082] and Examples 1-3 of the specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Chen discussed above is the same as or very similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Chen 
With regard to the claimed limitation “dimensionally stable,” Chen teaches that a barrier material comprising water impermeable material may be placed on one side of the internal pad, may pass through a portion of the internal pad, or may be used as a cover material for the pad ([0104]-[0105]; also see [0060]-[0061] and [0193]).
	
	
	
Regarding claim 7, as noted above with regard to claim 1, Chen teaches that the synthetic fibers may be polyester fibers ([0019]).  As evidenced by Encyclopedia.com, the Federal Trade Commission defines polyester as "a manufactured fiber in which the fiber-forming substance is any long-chain synthetic polymer composed of at least 85 percent by weight of an ester of a substituted aromatic carboxylic acid.”
Regarding claims 12-13
Regarding claims 15-16 and 19-20, Chen remains similarly as applied above to claim 1, further teaching that the sponge-like product includes a substrate made from a plurality of stacked plies made from the paper webs, wherein the substrate may be made from at least 3 plies (see [0002]-[0004] and [0119]).
Regarding claim 17, the examiner notes that Chen does not require barrier layers or cover material (see [0104]).
Regarding claim 18, Chen teaches that adhesives may be used for interply bonding (see [0192]).
Regarding claim 21, Chen teaches that representative thermosetting binder materials which are adapted for application in the form of a liquid dispersion include (among others) curable acrylic latex compositions, "Airflex" available from Air Products & Chemicals and the like (see [0154]-[0155]; also see [0125], [0148]-[0149], [0174], lines 1-4 of [0192], [0177] and [0184]).
Regarding claim 22, with regard to the claimed delamination strength property, the examiner notes that applicant has provided at paragraphs [0046], [0137], [0145]-[0159] and Table 2 of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Chen discussed above (as applied to claim 1) is similar to that disclosed by applicant.  Thus, it is the position of the Office that the cellulose-based abrasive backer of Chen would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the cellulose-based abrasive backer taught by Chen to have the claimed delamination strength property.  


	
	
Claim Rejections - 35 USC § 103

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 2003/0135181) with evidence from Encyclopedia.com, as applied above to claim 1, in view of Schnabel et al. (US Patent No. 5,560,753),.
Regarding claim 8, Chen does not explicitly disclose wherein the synthetic fibers have an average length that is about 0.25 inches to about 1.5 inches.
However, Schnabel teaches a first coated abrasive article having a non-woven fibrous backing that comprises at least one ply, to which an abrasive layer may be bonded (see col. 2 lines 25-33 and Fig. 1).  The nonwoven fibrous backing comprises electrically non-conductive fibers which can include cellulosic fibers and synthetic fibers, and which have a length in the range of about 0.5 to about 7 mm (about 0.02 to about 0.28 inches, as calculated by the examiner).  See col. 2 lines 49-55.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the synthetic fibers of Chen with fiber lengths of about 0.5 to about 7 mm (about 0.02 to about 0.28 inches) in order to obtain a nonwoven fibrous backing for use in the formation of a single- or multi-ply coated abrasive article comprising non-electrically conductive fibers, as taught by Schnabel (see Abstract and col. 2 lines 25-55).
Regarding claim 9, Schnabel teaches that the electrically non-conductive fibers, which can include cellulosic fibers and synthetic fibers, can have a diameter in the range from about 15 to about 50 micrometers (see col. 2 lines 49-55). As noted above, both Chen and Schnabel teach that the synthetic fibers can be e.g., polyester, polypropylene, etc. (see col. 7 lines 9-18). Although Schnabel does not explicitly disclose specific types of polyester, it would have been 
Regarding claims 11-13, in the event that Chen is found not to teach the claimed limitations, Schnabel teaches that the bond system (the “make” layer, the "size” layer, or a single bond coat such as a slurry coat) may include acrylate resins (see col. 12 lines 41-49, and col. 4 lines 55-64).  Schnabel also teaches possible incorporation of a pre-size” layer that is a barrier coat (See col. 7 lines 43-54).  

Response to Arguments

Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that support for the claim feature of the "cellulose based abrasive backer ... is dimensionally stable" can be found at least at page 1, lines 20-25; page 28, lines 18-19; page 32, lines 13-14; and in the example of the instant original application. 
Regarding this contention, the examiner notes that an indefiniteness rejection has been made with regard to the claimed limitation “dimensionally stable” because it makes the claim vague.  The examiner notes that the term is not an art-recognized term, and the Specification does not delineate what the term may embrace as to meaning.  Thus, it is also unclear if or how the Specification provides support for the claimed limitation.


Contention (2): Applicant contends that Chen does not disclose or suggest a cellulose-based abrasive backer comprising two or more ply sheets that is dimensionally stable, particularly, a material that does not swell and contract with ease, leading to a dramatic change in shape with changes in moisture or compression. In this regard, applicant also contends that a "dimensionally stable" abrasive backer is identified as an abrasive material comprising two or more ply sheets that does not swell and contract with ease, leading to a dramatic change in shape with changes in moisture or compression.
Regarding this contention, the examiner notes that an indefiniteness rejection has been made with regard to the claimed limitation “dimensionally stable” because it makes the claim vague.  In the examiner’s view, a cellulose-based abrasive backer that is “dimensionally stable” is not necessarily strictly limited to the definition proposed by applicant.   For instance, it is unclear what the cellulose-based abrasive backer is or is not required to be dimensionally stable in response to (e.g. water, humidity, temperature, tension, compression, a combination, etc.).   The examiner notes, for instance, that sponge-like pads of Chen would at least be dimensionally stable over a range of temperatures.  Thus, in the examiner’s view, the sponge-like pads of Chen meet the claimed limitation. 

Contention (3): Applicant contends that Chen further recites that the sponge-like pads have elastic properties that contribute to the performance and feel of the wetted article, including the general advantages accrued when a structure can maintain its pore volume when wet.  Applicant contends that, accordingly, a product prepared by a process that comprises calendaring a sheet to improve toughness and subsequently producing from the sheets a cellulose-based abrasive backer that exhibits a toughness per unit density of 700 or greater, is the very antithesis of Chen's sponge-like pads.

Regarding this contention, the examiner notes that, similarly to Chen, applicant discloses that the amount of a saturating composition applied may vary depending on the desired properties of the web, such as the desired permeability ([0073]).  Applicant also describes the saturated nonwoven web as having relatively high porosity ([0109]).  Applicant’s Example 3 and Fig. 7 also suggest that a toughness per unit density of 700 or greater is achieved through the use of high amounts of hardwood fibers.  Thus, absent an objective showing to the contrary, it is the examiner’s position that the claimed properties would be provided by the products of Chen.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789